Citation Nr: 1325600	
Decision Date: 08/13/13    Archive Date: 08/16/13

DOCKET NO.  03-29 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for asthma, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to February 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico which determined new and material evidence had not been submitted sufficient to reopen a claim of entitlement to service connection for asthma.  The Veteran and his wife testified before the undersigned at a June 2004 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

In June 2006 the Board remanded the claim for additional development.  In a December 2011 decision the Board found new and material had not been received sufficient to reopen a claim of entitlement to service connection for asthma.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2013 the Court endorsed a Joint Motion for Remand (JMR) vacating the Board's denial to reopen the Veteran's claim and remanding the matter for further proceedings.  

The reopened issue of entitlement to service connection for asthma is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  A February 1984 Board decision denied service connection for bronchial asthma as the record did not establish that this pre-existing disability had increased in severity due to service.

2.  Evidence received since the February 1984 Board decision for the Veteran's asthma claim is not cumulative of the evidence of record at the time of the February 1984 denial, relates to an unestablished fact necessary to substantiate the claim of service connection for asthma and raises a reasonable possibility of substantiating the Veteran's claim of service connection.


CONCLUSIONS OF LAW

1.  The February 1984 Board decision denying service connection for asthma is final.  38 U.S.C.A. § 7266 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2012).

2.  Evidence received since the February 1984 Board decision is new and material and the Veteran's claim of entitlement to service connection for asthma is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the issue of whether new and material evidence has been received, since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the VCAA of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).
New and Material Evidence

The Veteran previously sought service connection for asthma which was denied in a February 1984 Board decision.  The Veteran did not complete an appeal for this decision and thus the decision is final.  38 U.S.C.A. §§ 7103, 7266.  The Veteran filed his petition to reopen his claim in February 2001.

The request to reopen this claim was received prior to August 29, 2001.  For applications to reopen a previously denied claim that are received prior to that date, material evidence means evidence that bears directly and substantially upon the specific matter under consideration, and which by itself, or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  38 C.F.R. § 3.156(a) (2001); see 66 Fed. Reg. 45,620 (Aug. 29, 2001).  

The Veteran's claim was denied in February 1984 when the Board found that the Veteran's asthma pre-existed service and did not worsen during active duty.  Since the February 1984 Board decision evidence received includes testimony by the Veteran that he was able to exercise prior to entering service, but that after service he could not do any exercises.  See June 2004 Board hearing transcript.  While not conclusive to show aggravation of a pre-existing condition, the Board considers this new and material evidence sufficient to reopen the claim of entitlement to service connection for asthma.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for asthma is reopened; to this extent only, the appeal is granted.



REMAND

The Board has determined that new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for asthma.  The Veteran should be afforded a VA examination to determine the etiology of his asthma, to include an opinion regarding whether the condition pre-existed service and if so, whether the condition was worsened in service.

Accordingly, the case is REMANDED for the following action:

1.  Ask an appropriate VA examiner to provide an opinion as to the etiology of the Veteran's asthma.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE), to include this remand must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  The examiner should provide the following opinions:

(a) Whether there is clear and unmistakable (obvious or manifest) evidence that any current bronchial asthma preexisted service;

(b) If so, whether there is clear and unmistakable evidence that shows asthma did NOT increase in severity beyond the natural progression of the disorder during service; and

(c) Is it at least as likely as not that the Veteran's asthma is otherwise related to service?

The examiner should take into account the Veteran's separation examination opinion that asthma existed prior to service and post-service private treatment records showing treatment for respiratory conditions.  The examiner should also review the Veteran's June 2004 Board hearing testimony alleging a worsening of symptoms after separation from service.

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any of the requested opinions without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  For example, no medical expert could provide the requested opinion because information from service or shortly thereafter is missing; current medical knowledge could yield many possible answers and/or opinions; the examiner lacks the expertise to render the requested opinion; or other testing is needed.

2.  After the examination has been completed, the Agency of Original Jurisdiction (AOJ) must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3.  After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
D.C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


